DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Watanabe et al. (US 2015/03114810 A1).
With respect to claim 1, Watanabe et al. discloses an power electric module mounting structure comprising a front side member or side frame member 2 with internal upper and side surfaces, a bulk head 6, said bulk head mounted inside said frame member on said supper  and side surfaces, and a mounting bracket 4 connected to said bulk head through said side member for securing a power electric module MR, as shown in figures 1-2.
With respect to claim 2, said bulk head includes first and second connection portions 61a, 91a, as shown in figure 2.
With respect to claim 9, said bulk head includes an extension curve 62e, as shown in figure 3A.
With respect to claim 10, said bulk head includes first and second extensions, a first upper extension 62c, and a second lower extension 62d, as shown in figure 3A.
With respect to claim 11, Watanabe et al. discloses two bulk heads, one for each side of the vehicle, as shown in figure 1.
With respect to claim 13, the system of Watanabe et al. appears to be contained within a front compartment.  No further structure has been brought into the claim from the use of the term “trunk” as a trunk can be in the front or rear of a car.
With respect to claim 14, power electric module MR is shown in figure 1.
With respect to claim 15, said front side member is closed cross-section with front side internal and external panels, as shown in figure 2. 

    PNG
    media_image1.png
    491
    738
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618